Pennewill, C. J.,
delivering the opinion of the court, among other things, said:
Even if the separation between the petitioner and the respondent was by mutual consent we think the divorce should not be granted because we are not convinced that the invitation or request for the wife to return, extended to her by letter from her husband, was a real, honest and bona fide invitation. It was a typewritten request couched in very brief and formal language. To that letter the wife made reply.
The invitation to a wife to return to her husband’s bed and board in a case like this ought to be sincere and based on love and affection. It certainly ought to be something more than a purpose to put the wife in a position of being guilty of implied or technical desertion and thereby giving the husband a ground or cause for divorce. A consideration of all the circumstances of this case lead the Court to believe that such was the motive, and the only motive that inspired the letter of invitation. It is most reasonable to believe that if the husband really wished his wife to return to him he would have gone to see her and talked to her as a reconciled husband would naturally have talked and personally have requested her return. At least he would not have sent her a cold and formal letter couched in the briefest terms.
A decree nisi is, therefore, refused.